Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-53199 PRECISION PETROLEUM CORPORATION (Exact name of registrant as specified in its charter) Nevada State or other jurisdiction of incorporation or organization 71-1029846 (I.R.S. Employer Identification No.) 9250 75th Street, Lexington, OK 73051 (Address of principal executive offices) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [ ] No [ ] SEC 1296 (02-08) Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. APPLICABLE ONLY TO CORPORATE ISSUERS: Number of shares outstanding of the registrants class of common stock as of April 30, 2009: 44,400,000 Precision Petroleum Corporation INDEX TO THE FORM 10-Q For the quarterly period ended March 31, 2009 PAGE PART I FINANCIAL INFORMATION F-1 ITEM 1. FINANCIAL STATEMENTS F-1 Balance Sheets F-2 Statements of Operations and Comprehensive Income F-3 Statement of Stockholders Deficit F-4 Statements of Cash Flows F-5 Notes to the Financial Statements F-7 to F-13 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL 16 CONDITION AND RESULTS OF OPERATIONS ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT 17 MARKET RISK ITEM 4. CONTROLS AND PROCEDURES 17 ITEM 4T. CONTROLS AND PROCEDURES 17 PART II OTHER INFORMATION 17 ITEM 1. LEGAL PROCEEDINGS 18 ITEM 1A. RISK FACTORS ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF 18 PROCEEDS ITEM 3. DEFAULTS UPON SENIOR SECURITIES 18 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 18 ITEM 5. OTHER INFORMATION 18 ITEM 6. EXHIBITS 18 SIGNATURES 19 2 Precision Petroleum Corporation (An Exploration Stage Company) Interim Financial Statements (Expressed in U.S. Dollars) F-1 Precision Petroleum Corporation FKA: Tidewater Resources Inc. (An Exploration Stage Company) Balance Sheets (Expressed in U.S. Dollars) As of As of March 31, September 30, (Unaudited) (Audited) Assets Mineral Claims (Note 4) $ - $ 4,464 Total Assets $ - $ 4,464 Liabilities and Stockholders Deficit Current Liabilities Bank overdraft $ - $ 274 Accounts payable and accrued liabilities 4,295 14,148 Loans payable 10,051 - Total Liabilities 14,346 14,422 Stockholders Deficit Common Stock, 200,000,000 shares authorized, $0.001 par value; 44,400,000 shares issued and outstanding 44,400 44,400 Additional Paid in Capital 82,691 67,635 Deficit Accumulated During the Exploration Stage (140,501) (122,290) (13,410) (10,255) Other Comprehensive Income (Loss): Foreign currency gain (loss) (936) 297 Total Stockholders (Deficit) Equity (14,346) (9,958) Total Liabilities and Stockholders Deficit $ - $ 4,464 The accompanying notes are an integral part of the financial statements. F-2 Precision Petroleum Corporation FKA: Tidewater Resources Inc. (An Exploration Stage Company) Statements of Operations and Comprehensive Income (Loss) (Expressed in U.S. Dollars) (Unaudited) From Inception For the three months ended For the six months ended (February 7, 2007) to March 31 March 31 March 31, 2009 2008 2009 2008 2009 Revenues $  $  $  $  $  Expenses Mineral claims expense (Note 4) - - 4,464 - 4,464 General and administrative - 1,782 - 2,834 9,770 Legal and accounting 4,268 28,889 13,747 40,786 97,367 Management fees (Note 5) - 3,600 - 7,200 20,400 Rent expense (Note 5) - 1,500 - 3,000 8,500 Net loss (4,268) (35,771) (18,211) (53,820) (140,501) Other Comprehensive income (loss) Foreign currency translation adjustment (3,017) 142 (1,233) 50 (936) Comprehensive loss $ (7,285) $ (35,629) $ (19,444) $ (53,770) $ (141,437) Net Loss Per Share  Basic and Diluted $(0.00) $(0.01) $(0.00) $(0.01) Weighted Average Common Shares Outstanding 44,400,000 84,000,012 44,400,000 84,000,012 The accompanying notes are an integral part of the financial statements. F-3 FKA: Tidewater resources Inc. (An Exploration Stage Company) Statement of Stockholders Deficit For the six months ended March 31 (Expressed in U.S. Dollars) (Unaudited) Accumulated Deficit Total as of Common Shares Additional During Other March Par Paid-in Stock Exploration Comprehensive Number Value Capital Payable Stage Income Balance February 7, 2007 12 $ - $ - $ - $ - $ - $ - Donated management services and rent - - 13,600 - - - 13,600 Stock Payable - - - 83,135 - - 83,135 Foreign currency gain (loss) - 124 124 Net gain (loss) - (25,981) - (25,981) Balance September 30, 2007 12 - 13,600 83,135 (25,981) 124 70,878 Issued stock for cash October 2007 36,000,000 36,000 (33,000) (3,000) - - - Issued stock for cash October 2007 48,000,000 48,000 32,135 (80,135) - - - Donated management services and rent - - 15,300 - - - 15,300 Foreign currency gain (loss) - 173 173 Retirement of shares (39,600,012) (39,600) 39,000 - Net loss - (96,309) - (96,309) Balance September 30, 2008 44,400,000 44,400 67,635 - (122,290) 297 (9,958) The accompanying notes are an integral part of the financial statements. F-4 Contribution of capital for legal fees - - 15,056 - - - 15,056 Foreign currency gain (loss) - (1,233) (1,233) Net loss - (18,211) - (18,211) Balance March 31, 2009 44,400,000 $ 44,400 $ 82,691 $ - $ (140,501) $ (936) $ (14,346) The accompanying notes are an integral part of the financial statements. F-5 Precision Petroleum Corporation FKA: Tidewater Resources Inc. (An Exploration Stage Company) Statement of Cash Flows (Expressed in U.S. Dollars) Unaudited From Inception Six months Six months (February 7, 2007) ended March ended March to March Cash Flows Used In Operating Activities: Net income (loss) $ (18,211) $ (53,820) $ (140,501) Adjustments to reconcile net loss to net cash used in operating activities: Mineral claim fee 4,464 - 4,464 Donated management fees and rent - 10,200 28,900 Changes in operating assets and liabilities: Accounts payable and accrued liabilities (9,853) 18,238 4,295 Net Cash Used in Operating Activities (23,600) (25,382) (102,842) Cash Flows Used In Investing Activities: Purchase of mineral claims - - (4,464) Net Cash Used In Investing Activities - - (4,464) Cash Flows From Financing Activities: Proceeds from common stock issuance - - 83,135 Contribution of capital 15,056 - 15,056 Loans payable 10,051 - 10,051 Net Cash Provided by Financing Activities 25,107 - 108,242 Effect of Foreign Currency Translation (1,233) 50 (936) Increase (Decrease) in Cash and Cash Equivalents 274 (25,332) - Cash and Cash Equivalents, beginning of period (274) 67,448  Cash and Cash Equivalents, end of period $ - $ 42,116 $ - Supplemental Disclosures Interest paid $ - $ - $  Income of common stock payable $ - $ 83,135 $ 83,135 The accompanying notes are an integral part of the financial statements. F-6 Precision Petroleum Corporation (An Exploration Stage Company) Notes to the interim financial statements December 31, 2008 (Expressed in U.S. Dollars) (Unaudited) 1) Business and History Precision Petroleum Corporation (the Company) was incorporated under the name Tidewater Resources Inc. under the laws of the State of Nevada on February 7, 2007. On October 27, 2008 the Company changed its name to Precision Petroleum Corporation. The Company is an Exploration Stage Company, as defined by Statement of Financial Accounting Standard (SFAS) No.7 Accounting and Reporting by Development Stage Enterprises. The Companys principal business is the acquisition and exploration of mineral resources. These financial statements have been prepared on a going concern basis, which implies the Company will continue to realize its assets and discharge its liabilities in the normal course of business. The Company has not generated revenues since inception and has never paid any dividends and is unlikely to pay dividends or generate earnings in the immediate or foreseeable future. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary equity financing to continue operations and to determine the existence, discovery and successful exploitation of economically recoverable reserves in its resource properties, confirmation of the Companys interests in the underlying properties, and the attainment of profitable operations. As at March 31, 2009, the Company has a working capital deficit of $14,346 ($14,422 as of September 30, 2008) and has accumulated losses of $140,501 since inception. These financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. These factors raise substantial doubt regarding the Companys ability to continue as a going concern. While the information in the accompanying interim six-month financial statements is unaudited, it includes all adjustments which are, in the opinion of management, necessary to present fairly the financial position, results of operations and cash flows for the interim period presented. All adjustments are of a normal recurring nature. Except as disclosed below, these interim financial statements follow the same accounting policies and methods of their application as Precision Petroleum Corporations audited September 30, 2008 annual financial statements. The results of operations for the six month period ending March 31, 2009 are not necessarily indicative of the results to be expected for the year ending September 30, 2009. These unaudited interim financial statements should be read in conjunction with the September 30, 2008 audited financial statements of the Company. 2) Summary of Significant Accounting Policies The following is a summary of significant accounting policies used in the preparation of these financial statements. a. Basis of Presentation The financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States of America applicable to exploration stage enterprises and are expressed in U.S. dollars. b. Cash and Cash Equivalents Cash and cash equivalents include highly liquid investments with original maturities of three months or less. The accompanying notes are an integral part of the financial statements. F-7 Precision Petroleum Corporation (An Exploration Stage Company) Notes to the interim financial statements December 31, 2008 (Expressed in U.S. Dollars) (Unaudited) 2) Summary of Significant Accounting Policies (continued) c. Mineral Property Costs The Company has been in the exploration stage since its formation on February 7, 2007 and has not yet realized any revenues from its planned operations. It is primarily engaged in the acquisition and exploration of mining properties. Mineral property exploration costs are expensed as incurred. Mineral property acquisition costs are initially capitalized when incurred using the guidance in EITF 04-2 Whether Mineral Rights Are Tangible or Intangible Assets. The Company assesses the carrying costs for impairment under SFAS 144, Accounting for Impairment or Disposal of Long Lived Assets at each fiscal quarter end. When it has been determined that a mineral property can be economically developed as a result of establishing proven and probable reserves, the costs then incurred to develop such property, are capitalized. Such costs will be amortized using the units-of-production method over the estimated life of the probable reserve. If mineral properties are subsequently abandoned or impaired, any capitalized costs will be charged to operations. To date the Company has not established any proven or probable reserves on its mineral properties. d. Long-Lived Assets In accordance with SFAS No. 144, Accounting for the Impairment or Disposal of Long-Lived Assets, the Company tests long-lived assets or asset groups for recoverability when events or changes in circumstances indicate that their carrying amount may not be recoverable. Circumstances which could trigger a review include, but are not limited to: significant decreases in the market price of the asset; significant adverse changes in the business climate or legal factors; accumulation of costs significantly in excess of the amount originally expected for the acquisition or construction of the asset; current period cash flow or operating losses combined with a history of losses or a forecast of continuing losses associated with the use of the asset; and current expectation that the asset will more likely than not be sold or disposed significantly before the end of its estimated useful life. Recoverability is assessed based on the carrying amount of the asset and its fair value which is generally determined based on the sum of the undiscounted cash flows expected to result from the use and the eventual disposal of the asset, as well as specific appraisal in certain instances. An impairment loss is recognized when the carrying amount is not recoverable and exceeds fair value. e. Foreign Currency Translation The Companys functional currency is in Canadian dollars and reporting currency is in U.S. dollars. The financial statements of the Company are translated to U.S. dollars in accordance with SFAS No. 52, Foreign Currency Translation. Monetary assets and liabilities denominated in foreign currencies are translated using the exchange rate prevailing at the balance sheet date. Gains and losses arising on translation or settlement of foreign currency denominated transactions or balances are included in the determination of income. The Company has not, to the date of these financial statements, entered into derivative instruments to offset the impact of foreign currency fluctuations. f. Environmental Expenditures The operations of the Company have been, and may in the future, be affected from time to time, in varying degrees, by changes in environmental regulations, including those for future reclamation and site restoration costs. Both the likelihood of new regulations and their overall effect upon the Company vary greatly and are not predictable. The Companys policy is to meet or, if possible, surpass standards set by relevant legislation, by application of technically proven and economically feasible measures. The accompanying notes are an integral part of the financial statements. F-8 Precision Petroleum Corporation (An Exploration Stage Company) Notes to the interim financial statements December 31, 2008 (Expressed in U.S. Dollars) (Unaudited) 2) Summary of Significant Accounting Policies (continued) f. Environmental Expenditures  (continued) Environmental expenditures that relate to ongoing environmental and reclamation programs are charged against earnings as incurred or capitalized and amortized depending on their future economic benefits. Estimated future reclamation and site restoration costs, when the ultimate liability is reasonably determinable, are charged against earnings over the estimated remaining life of the related business operation, net of expected recoveries. g. Use of Estimates The preparation of financial statements in conformity with US generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. The Company regularly evaluates estimates and assumptions related to donated expenses, and deferred income tax valuations. The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from the Companys estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. h. Stock-based Compensation The Company records stock-based compensation in accordance with SFAS No. 123R Share Based Payments, using the fair value method. The Company has not issued any stock options since its inception. i. Concentration of Credit Risk The Companys financial instruments that are exposed to concentrations of credit risk primarily consist of its cash. The Company places its cash and cash equivalents with financial institutions of high credit worthiness. At times, its cash and cash equivalents with a particular financial institution may exceed applicable government insurance limits. The Companys management also routinely assesses the financial strength and credit worthiness of any parties to which it extends funds and as such, it believes that any associated credit risk exposures are limited. j. Risks and Uncertainties The Company operates in the resource exploration industry that is subject to significant risks and uncertainties, including financial, operational, technological, and other risks associated with operating a resource exploration business, including the potential risk of business failure. k. Financial Instruments The Companys financial instruments consist of cash and cash equivalents, and accounts payable and accrued liabilities. The carrying value of the financial instruments is approximate fair value due to their short term to maturity. Unless otherwise noted, it is managements opinion that the Company is not exposed to significant interest, currency or credit risk arising from these financial instruments. The accompanying notes are an integral part of the financial statements. F-9 Precision Petroleum Corporation (An Exploration Stage Company) Notes to the interim financial statements December 31, 2008 (Expressed in U.S. Dollars) (Unaudited) 2) Summary of Significant Accounting Policies (continued) l. Income Taxes Potential benefits of income tax losses are not recognized in the accounts until realization is more likely than not. The Company has adopted SFAS No. 109 Accounting for Income Taxes as of its inception. Pursuant to SFAS No. 109 the Company is required to compute tax asset benefits for net operating losses carried forward. Potential benefit of net operating losses have not been recognized in these financial statements because the Company cannot be assured it is more likely than not it will utilize the net operating losses carried forward in future years. m. Basic and Diluted Net Income (Loss) Per Share The Company computes net loss per share in accordance with SFAS No. 128, Earnings per Share. SFAS No. 128 requires presentation of both basic and diluted earnings per share (EPS) on the face of the income statement. Basic EPS is computed by dividing net loss available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period. Diluted EPS gives effect to all potentially dilutive common shares outstanding during the period. In computing diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants. Diluted EPS excludes all potentially dilutive shares if their effect is anti-dilutive. At March 31, 2009, there are no dilutive potential common shares. n. Comprehensive Loss The Company follows Statement of Financial Accounting Standards (SFAS) 130, "Reporting Comprehensive Income". SFAS 130 establishes standards for the reporting and display of comprehensive income and its components in the financial statements 3) Recent Accounting Pronouncements In May 2008, the Financial Accounting Standards Board (FASB) issued SFAS No. 163 , Accounting for Financial Guarantee Insurance Contracts  An interpretation of FASB Statement No. 60. SFAS 163 requires that an insurance enterprise recognize a claim liability prior to an event of default when there is evidence that credit deterioration has occurred in an insured financial obligation. It also clarifies how Statement 60 applies to financial guarantee insurance contracts, including the recognition and measurement to be used to account for premium revenue and claim liabilities, and requires expanded disclosures about financial guarantee insurance contracts. It is effective for financial statements issued for fiscal years beginning after December 15, 2008, except for some disclosures about the insurance enterprises risk-management activities. SFAS 163 requires that disclosures about the risk-management activities of the insurance enterprise be effective for the first period beginning after issuance. Except for those disclosures, earlier application is not permitted. The adoption of this statement is not expected to have a material effect on the Company's future reported financial position or results of operations. In May 2008, the FASB issued SFAS No. 162, The Hierarchy of Generally Accepted Accounting Principles. SFAS 162 identifies the sources of accounting principles and the framework for selecting the principles to be used in the preparation of financial statements of nongovernmental entities that are presented in conformity with generally accepted accounting principles in the United States. It is effective 60 days following the SECs approval of the Public Company Accounting Oversight Board amendments to AU Section 411, The Meaning of Present Fairly in Conformity With Generally Accepted Accounting Principles. The adoption of this statement is not expected to have a material effect on the Company's future reported financial position or results of operations. The accompanying notes are an integral part of the financial statements. F-10 Precision Petroleum Corporation (An Exploration Stage Company) Notes to the interim financial statements December 31, 2008 (Expressed in U.S. Dollars) (Unaudited) 3) Recent Accounting Pronouncements (continued) In March 2008, the FASB issued SFAS No. 161, Disclosures about Derivative Instruments and Hedging Activities  an amendment to FASB Statement No. 133. SFAS No. 161 is intended to improve financial standards for derivative instruments and hedging activities by requiring enhanced disclosures to enable investors to better understand their effects on an entity's financial position, financial performance, and cash flows. Entities are required to provide enhanced disclosures about: (a) how and why an entity uses derivative instruments; (b) how derivative instruments and related hedged items are accounted for under Statement 133 and its related interpretations; and (c) how derivative instruments and related hedged items affect an entitys financial position, financial performance, and cash flows. It is effective for financial statements issued for fiscal years beginning after November 15, 2008, with early adoption encouraged. The adoption of this statement is not expected to have a material effect on the Company's future reported financial position or results of operations. In December 2007, the FASB issued SFAS No. 160, Noncontrolling Interests in Consolidated Financial Statements Liabilities an Amendment of ARB No. 51. This statement amends ARB 51 to establish accounting and reporting standards for the Noncontrolling interest in a subsidiary and for the deconsolidation of a subsidiary. This statement is effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2008. Earlier adoption is prohibited. The adoption of this statement is not expected to have a material effect on the Company's future reported financial position or results of operations. In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities  Including an Amendment of FASB Statement No. 115 . This statement permits entities to choose to measure many financial instruments and certain other items at fair value. Most of the provisions of SFAS No. 159 apply only to entities that elect the fair value option. However, the amendment to SFAS No. 115 Accounting for Certain Investments in Debt and Equity Securities applies to all entities with available-for-sale and trading securities. SFAS No. 159 is effective as of the beginning of an entitys first fiscal year that begins after November 15, 2007. Early adoption is permitted as of the beginning of a fiscal year that begins on or before November 15, 2007, provided the entity also elects to apply the provision of SFAS No. 157, Fair Value Measurements. The adoption of this statement is did not have a material effect on the Company's future reported financial position or results of operations. In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements. The objective of SFAS No. 157 is to increase consistency and comparability in fair value measurements and to expand disclosures about fair value measurements. SFAS No. 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS No. 157 applies under other accounting pronouncements that require or permit fair value measurements and does not require any new fair value measurements. The provisions of SFAS No. 157 are effective for fair value measurements made in fiscal years beginning after November 15, 2007. The adoption of this statement did not have a material effect on the Company's future reported financial position or results of operations. In December 2007, the FASB issued SFAS No. 141R, Business Combinations. This statement replaces SFAS 141 and defines the acquirer in a business combination as the entity that obtains control of one or more businesses in a business combination and establishes the acquisition date as the date that the acquirer achieves control. SFAS 141R requires an acquirer to recognize the assets acquired, the liabilities assumed, and any noncontrolling interest in the acquiree at the acquisition date, measured at their fair values as of that date. SFAS 141R also requires the acquirer to recognize contingent consideration at the acquisition date, measured at its fair value at that date. This statement is effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2008. Earlier adoption is prohibited. The adoption of this statement is did not have a material effect on the Company's future reported financial position or results of operations. The accompanying notes are an integral part of the financial statements. F-11 Precision Petroleum Corporation (An Exploration Stage Company) Notes to the interim financial statements December 31, 2008 (Expressed in U.S. Dollars) (Unaudited) 4) Mineral Property Pursuant to a mineral property staking and Net Smelter Returns Royalty agreement (the Agreement) dated April 19, 2007, the Company acquired a 50% undivided right, title and interest in a gold/silver/copper mineral claim unit of the Kammatika Claims (the Claims), located in the province of British Columbia, Canada for a cash payment of $4,464 (CDN$5,000). As of March 31, 2009, the Companys claims have expired. Consequently, the Company expensed the claims during the six months ended March 31, 2009. 5) Common Stock The authorized number of common shares remains at 200,000,000 common shares with a par value of $0.001. a. On November 17, 2008, the Company authorized a forward stock split of twelve for one (12:1) of our total issued and outstanding shares of common stock. All references in these financial statements and notes to the financial statements of common shares, number of shares, price per share and weighted average number of common shares outstanding prior to the forward stock split have been adjusted to reflect the split on a retroactive basis, unless otherwise noted b. Upon incorporation on February 7, 2007, the Company issued twelve (12) post split shares of common stock to its founding officer and director for nominal consideration. c. In October 2007, the Company issued 36,000,000 post split shares of common stock at $0.001 per share to directors of the Company for gross proceeds of $3,000. d. In October 2007, the Company issued 48,000,000 post split shares of common stock at approximately $0.017 per share for gross proceeds of $80,135. e. On September 2008, the Companys officers and directors resigned from their positions with the Company. In connection with such resignations, such officers and directors surrendered all of their shares of the Companys common stock, which totaled 39,600,012 post split shares, which were then cancelled and returned to treasury. No compensation was paid for the surrender of these shares. f. During the second quarter, the former office of the Company contributed $15,506 to pay for legal service fees. There are 44,400,000 shares outstanding as of March 31, 2009. 6) Operations On January 20, 2009, the President of the Company, Ms. Sharron Farris, resigned as President and Mr. Richard Porterfield was appointed as President and Treasurer of the Company. Ms. Sharon Farris remains as Secretary of the Company. The Company has not entered into any transactions with Mr. Porterfield that would be regarded as related party transactions. Mr. Porterfield is not a director of any other publicly registered company. The company obtains financing from a consultant with a balance of $10,051 as of March 31, 2009. The balance is due on demand and is not interest barring. The accompanying notes are an integral part of the financial statements. F-12 Precision Petroleum Corporation (An Exploration Stage Company) Notes to the interim financial statements December 31, 2008 (Expressed in U.S. Dollars) (Unaudited) 6) Operations (continued) On January 27, 2009, the Company entered into a Participation Agreement with Nitro Petroleum Incorporated (Nitro), pursuant to which the Company obtained from Nitro the right to participate in Phase One of Nitros Powder River Basin Project in Montana. Nitro acquired certain oil and gas leases in the Powder River Basin in Montana pursuant to a Memorandum of Understanding dated January 26, 2009 with REDS, LLC. Pursuant to the terms of the Participation Agreement, Nitro is being carried to the tanks with respect to a 25% working interest in Phase One of the Powder River Basin Project. The Company is acquiring a 37.5% working interest in Phase One of the Powder River Basin Project in exchange for an agreement to pay 50% of the expenses of Phase One of the Powder River Basin Project. Additionally, the Company shall have the right to purchase up to a 37.5% working interest in Phase Two and Phase Three of the Powder River Basin Project upon substantially the same terms as Phase One. Nitro will be the operator of all wells drilled during Phase One of the Powder River Basin Project. The accompanying notes are an integral part of the financial statements. F-13 ITEM 2. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Precision Petroleum Corporation (we, us, our or similar terms) was organized to explore mineral properties. Our principal executive offices are located at 9250 75 th Street, Lexington, OK 73051. Our telephone number is (405) 924-0298. On March 20, 2008, our Registration Statement on Form S-1 was declared effective, allowing our sole shareholder to sell 44,400,000 shares of our common stock at a price of $0.02 per share. The following discussion should be read in conjunction with our most recent financial statements and notes appearing elsewhere in this quarterly report. In addition to the historical consolidated financial information, the following discussion contains forward-looking statements that involve risks and uncertainties. Our actual results may differ materially from those anticipated in these forward-looking statements as a result of certain factors. Overview Incorporation and Organizational Activities We were incorporated on February 7, 2007 under the laws of the State of Nevada. On October 27, 2008, we changed our name from Tidewater Resources Inc. We were extra-provincially registered under the laws of the Province of British Columbia, Canada, on March 9, 2007. On January 20, 2009, Ms Sharon Farris resigned as the president of the Company. On January 20, 2009, Mr Richard Porterfield was appointed President of the Company. Liquidity and Capital Resources At March 31, 2009, we had a working capital deficit of $14,346, compared to a working capital deficit of $9,958, at September 30, 2008. At March 31, 2009, our total assets were Nil, compared to total assets in the amount of $4,464 at September 30, 2008, consisting of mineral claims. This decrease in assets was due to the expiration of mining claims and expensing the amount of claims during the quarter ended December 31, 2008. At March 31, 2009, our total current liabilities decreased slightly to $14,346 from $14,422 at September 30, 2008. Our short and long term survival is dependent on funding from shareholder loans or outside sources. Result of Operations Revenues We have had no operating revenues since our inception on February 7, 2007. We anticipate that we will not generate any revenues for so long as we are an exploration stage company. Expenses and Loss from Operations For the three (3) months ended March 31, 2009, operating expenses were $4,268 compared to $35,771 for the three (3) months ended March 31, 2008. The decrease of $31,503 was due to a decrease mainly in legal and accounting expenses. Operating expenses during the quarter ended March 31, 2009 consisted solely of legal and accounting fees of $4,268. This compares with expenses during the three (3) months ended March 31, 2008, consisting of legal and accounting fees of $28,889, management fees of $3,600, general and administrative costs of $1,782 and rent expense of $1,500. 16 We recognized a loss of $3,017 on foreign exchange for the quarter ended March 31, 2009, compared with a gain of $142 on foreign exchange during the quarter from the prior year. We posted a comprehensive loss of $7,285 for the quarter ended March 31, 2009, compared to a comprehensive loss of $35,629 for the same period from the previous year. From inception (February 7, 2007) to March 31, 2009, we have incurred a total comprehensive loss of $141,437. The principal components of losses were legal and accounting fees of $97,367, management fees of $20,400, general and administrative costs of $9,770, mining claims expense of $4,464 and rent expense of $8,500. As of March 31, 2009, our net cash balance is $Nil. We do not have any lending arrangements in place with banking or financial institutions and we do not anticipate that we will be able to secure these funding arrangements in the near future. For the six (6) months ended March 31, 2009, operating expenses were $18,211 compared to $53,820 for the six (6) months ended March 31, 2008. The decrease of $35,609 was due to a decrease in legal and accounting expenses, management fees and rent expense. Operating expenses during the six (6) months ended March 31, 2009 consisted solely of legal and accounting fees of $13,747 and mineral claims expense of $4,464. This compares with expenses during the six (6) months ended March 31, 2008, consisting of legal and accounting fees of $40,786, management fees of $7,200, rent expense of $3,000 and general and administrative costs of $2,834. We recognized a loss of $1,233 on foreign exchange for the six (6) months ended March 31, 2009, compared with a gain of $50 on foreign exchange during the same period from the prior year. We posted a comprehensive loss of $19,444 for the six (6) month period ended March 31, 2009, compared to a comprehensive loss of $53,770 for the same period from the previous year. We believe our market risk exposures arise primarily from exposures to fluctuations in interest rates and exchange rates. We presently only transact business in Canadian and United States Dollars. We believe that the exchange rate risk surrounding our future transactions will not materially or adversely affect our future earnings. We do not use derivative financial instruments to manage risks or for speculative or trading purposes. Off Balance Sheet Arrangements. We have not entered into any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes of financial condition, revenues, expenses, results of operations, liquidity, capital expenditures or capital resources that is material to investors. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As a smaller reporting company, we are not required to provide the information required by this Item. ITEM 4. See Item 4T. ITEM 4T. CONTROLS AND PROCEDURES CONTROLS AND PROCEDURES Disclosure Controls and Procedures As of the end of the period covered by this report, we conducted an evaluation, under the supervision and with the participation of our chief executive officer and chief financial officer of our disclosure controls and procedures (as defined in Rule 13a-15(e) of the Securities Exchange Act of 1934 (the Exchange Act)). Based upon this evaluation, our chief executive officer and chief financial officer concluded that our disclosure controls and procedures are effective to ensure that information required to be disclosed by us in the reports that we file or submit 17 under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the Securities and Exchange Commissions rules and forms. Internal Control Over Financial Reporting There has been no change in our internal control over financial reporting during the current quarter that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. PART II  OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS None. ITEM 1A. RISK FACTORS As a smaller reporting company, we are not required to provide the information required by this Item. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS None. ITEM 3. DEFAULTS UPON SENIOR SECURITIES None. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. ITEM 5. OTHER INFORMATION None. ITEM 6. EXHIBITS (a) Pursuant to Rule 601 of Regulation S-B, the following exhibits are included herein or incorporated by reference. Exhibit Number Description 3.1 Articles of Incorporation, as Amended* 3.2 Bylaws* 31.1 Section 302 Certification  Chief Executive Officer 31.2 Section 302 Certification  Chief Financial Officer 32.1 Certification Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002  Chief Executive Officer. 32.2 Certification Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002  Chief Financial Officer. 18 *Incorporated by reference to our Form S-1 Registration Statement filed on April 24, 2008, SEC File Number 333-149823. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, on this 12 th day of May, 2009. PRECISION PETROLEUM CORPORATION Date: May 12, 2009 By: /s/ Richard Porterfield Name: Richard Porterfield Title: President (principal executive officer) Date: May 12, 2009 By: /s/ Sharon Farris Name:
